82963: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-26941: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82963


Short Caption:IN RE: DISCIPLINE OF BRET O. WHIPPLECourt:Supreme Court


Lower Court Case(s):NONEClassification:Bar Matter - Discipline - Appeal


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:07/07/2021How Submitted:On Record








+
						Party Information
					


RoleParty NameRepresented By


AppellantBret O. WhippleDavid A. Clark
							(Lipson Neilson P.C.)
						Michael J. Warhola
							(Michael J. Warhola, LLC)
						


RespondentState Bar of NevadaR. Kait Flocchini
							(State Bar of Nevada/Reno)
						Daniel T. Young
							(State Bar of Nevada/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


05/28/2021Filing FeeAppeal Filing fee waived. Bar Matter/Bar Disciple. (SC).


05/28/2021Record on Appeal DocumentsFiled Record of Bar Proceedings. Vol. I. (SC).21-15358




05/28/2021Record on Appeal DocumentsFiled Record of Bar Proceedings. Vol. I. Cont.. (SC).21-15359




05/28/2021Record on Appeal DocumentsFiled Record of Bar Proceedings. Vol. I. Cont.. (SC).21-15360




05/28/2021Record on Appeal DocumentsFiled Record of Bar Proceedings. Vol. I. Cont.. (SC).21-15361




05/28/2021Record on Appeal DocumentsFiled Record of Bar Proceedings. Vol. I. Cont.. (SC).21-15362




05/28/2021Record on Appeal DocumentsFiled Record of Bar Proceedings. Vol. I. Cont.. (SC).21-15364




05/28/2021Record on Appeal DocumentsFiled Record of Bar Proceedings. Vol. I. Cont.. (SC).21-15365




05/28/2021Record on Appeal DocumentsFiled Record of Bar Proceedings Vol. II. (SC).21-15366




05/28/2021Record on Appeal DocumentsFiled Record of Bar Proceedings Vol. II. Cont.. (SC).21-15367




05/28/2021Record on Appeal DocumentsFiled Record of Bar Proceedings Vol. II. Cont.. (SC).21-15368




05/28/2021Notice/OutgoingIssued Notice of Briefing Schedule/Bar Discipline. Due date: 30 days.  If no opening brief is filed, the matter will be submitted for decision on the record without briefing or oral argument. (SC).21-15370




06/07/2021MotionFiled Appellant's Emergency Motion to Seal Parts of Record (First Request). (SC)21-16264




06/21/2021ExhibitFiled USB drive containing Exhibits. (SEALED) (SC).


06/25/2021Order/ProceduralFiled Order Granting Motion. The parties have filed a motion and stipulation to file certain financial documents in the State Bar's record on appeal under seal. See SRCR 7. The motion is granted. The clerk of this court shall place the USB drive filed on June 21, 2021, under seal. (SC)21-18305




07/07/2021Case Status UpdateSubmitted for Decision. (SC).


09/17/2021Order/Dispositional BarFiled Order Approving Conditional Guilty Plea Agreement. "Accordingly, we hereby suspend attorney Brett O. Whipple from the practice of law for one year from the date of this order, stayed for 18 months subject to the conditions outlined in the conditional guilty plea agreement." fn1 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] JH/LS/MG. (SC).21-26941




09/17/2021Notice/IncomingFiled Notice to the Courts No. 82963. (SC)21-27055




10/12/2021RemittiturIssued Remittitur.  (SC)21-29285




10/12/2021Case Status UpdateRemittitur Issued/Case Closed.  (SC)


11/19/2021RemittiturFiled Remittitur. Received by Bar Counsel on October 28, 2021. (SC)21-29285





Combined Case View